El Juez Asociado Señor Franco Soto,
emitió la opinión' del tribunal.
Se trata de una petición de certiorari para, revisar una orden de embargo y el nombramiento de administrador judicial en una demanda sobre filiación y en la que además se solicita la entrega de bienes, se declare a los demandan-tes herederos de su causante y se condene a los demanda-dos a que rindan cuentas de los frutos percibidos.
La corte inferior decretó el embargo para asegurar las resultas del juicio y nombró un administrador judicial para hacerse cargo de todos los bienes de cualquier clase pro-piedad del supuesto causante, autorizándole a ejercer con respecto a dichos bienes, todos los actos de carácter admi-nistrativo que fueran necesarios y así retenerlos a disposi-ción de dicha corte.
El peticionario se queja de que la corte inferior no tuvo *33poder para decretar el embargo ni .tampoco acordar la ad-ministración judicial de los bienes embargados.
Según se desprende de la petición, parece que el peticio-nario entiende restringido el sentido de la sección lú de la ley para asegurar la efectividad de sentencias, aprobada en marzo l9 de 1902, de modo que el embargo preventivo sólo pueda utilizarse para asegurar el pago de deudas.
A pesar de que nuestra ley sobre efectividad de senten-cias, supra, tiene su origen en la Ley de Enjuiciamiento Civil española, es lo cierto que nuestra legislatura introdujo-importantes modificaciones en dicha ley. En la antigua ley, para asegurar las resultas del juicio, se acudía al embargo preventivo cuando se demandaba el pago de una deuda en metálico o en especie, artículo 1399, Ley de Enjuiciamiento Civil española, pero cuando se demandaba la propiedad de bienes inmuebles, o la constitución, declaración, modificación o extinción de cualquier derecho real, se anotaba la demanda en el registro. Artículo 42 de la Ley Hipotecaria. Tam-bién quedaba previsto el caso en las reclamaciones de obli-gaciones de hacer, o de no hacer, o de la entrega de cosas específicas, en las que* se podrán adoptar por el juez las medidas que según las circunstancias fueren necesarias para asegurar la efectividad de la sentencia que en el juicio re-cayere. Artículo 1428 del mismo cuerpo legal, supra.
Pero en nuestra ley sobre embargos preventivos se ha ti refundido todas aquellas previsiones y se le ha dado un sen-tido a la palabra “obligación” en consonancia con la defi-nición que de la misma.nos expresa el artículo 1055 del Có-digo Civil Revisado. Este artículo dice:
“Art. 1055. — Toda obligación consiste en dar, hacer o no hacer alguna cosa.” .■
Este artículo tiene su complemento en el subsiguiente ar-tículo, que dice lo siguiente:
“Art. 1056. — Las obligaciones nacen de la ley, de los contratos. *34y cuasi contratos, y de los actos y omisiones ilícitos o en que inter-venga cualquier género de culpa o negligencia.”
Y siguiendo aquella definición y para ser congruente con la misma, la ley para la efectividad de sentencias, aprobada en marzo l9 de 1902, dispone en sus secciones Is- y 2* lo si-guiente :
“Sec. 1. — Toda persona que demandare en juicio el cumplimiento de una obligación, podrá obtener una resolución del tribunal que conociere de la demanda, adoptando las medidas procedentes, según los casos, para asegurar la efectividad de la sentencia que baya de dictarse en el caso de prosperar la acción ejercitada.
“See. 2. — El aseguramiento de la sentencia se ajustará a las re-glas siguientes:
“(a) Si, la obligación reclamada fuere de dar cosa determinada poseída por el demandado o por un tercero a su nombre, se prohi-birá al demandado, o al tercero, en su caso, la enajenación o gravamen de la cosa reclamada, basta la resolución del pleito.
“(?;) Si la obligación fuere de pagar una suma de dinero, el aseguramiento consistirá en el embargo de bienes bastantes del deu-dor para 'responder de las sumas reclamadas.
“ (c) Si la obligación fuere de hacer, se embargará al obligado la suma necesaria para ejecutar la obra no hecha o realizada en contravención a lo pactado.
“ (d) Si la obligación reclamada fuere de no hacer, el asegura-miento consistirá en prohibir al demandado que haga o continúe haciendo lo que trate de prohibirse con la demanda, apercibido de ser castigado por desacato o desobediencia y en el embargo de la suma necesaria para indemnizar por lo que se haga en contra del derecho del demandado.
“(ff) En los casos precedentes, si se reclamaren daños y perjui-cios, el aseguramiento podrá comprender, además, el embargo de bienes del 'demandado, en cantidad bastante a responder de los da-ños y perjuicios reclamados.
“ (h) En lo no previsto en las reglas precedentes, el tribunal discrecional y equitativamente adoptará las medidas procedentes para asegurar la efectividad de la sentencia.”
De estas secciones se deducen lógicamente dos cosas: una es que a la palabra obligación no se le da una' signifi-cación restrictiva que equivalga al vínculo que existe entre *35acreedor y deudor y que responde a la palabra deuda, sino que comprende toda clase de prestaciones que nacen de cual-quiera de las fuentes que para determinar su origen define el artículo 1055 y fija el artículo 1056, ambos arriba ci-tados ; y la otra, que partiendo del anterior supuesto, re-clamándose además la entrega de bienes, la prestación que se exige de los demandados en la demanda cae claramente dentro del apartado letra (a), supra, de la ley sobre ase-guramiento, y en el caso de que hubiere alguna duda, siem-pre lo estaría en el apartado letra (h).
Pudiera objetarse que la acción de filiación no envuelve un derecho reconocido sino en potencia. ¿Pero acaso en toda otra obligación que se reclame, no ocurre lo mismo o algo semejante? La ley es la que establece aquella clase de obli-gación, pero su reconocimiento depende del cumplimiento o existencia de ciertos hechos, que una vez demostrados, in-dican el momento o la ocasión para darle exigitjilidad a la obligación.
En la acción sobre reconocimiento de hijos naturales, la obligación que surge nace de la ley. Esta presupone cier-tos hechos positivos o la existencia de un documento indu-bitado del padre o la madre mediante los cuales reconocen al hijo como suyo, por lo que en tales casos no se trata de obtener un reconocimiento por primera vez, sino que sólo se trata de demostrarlo o probarlo cuando tal reconocimiento estaba hecho, y por tanto, la función de los tribunales no es más que declarar una obligación .de los padres que ya estaba reconocida por ellos. Se dirá acaso que el derecho del hijo natural a su filiación no tiene validez alguna hasta que se haga la declaración judicial y que ínterin no se declare su reconocimiento no tiene derechos que asegurar, pero el hecho es que la ley es la que establece la obligación derivada de los deberes de familia y de sucesión y la obli-gación puede perseguirse mediante una acción o demanda y la ley sobre efectividad de sentencias no establece dis-tinción alguna entre las distintas obligaciones que estatuye *36el artículo 1056 del Código Civil, el ,que apartándose de los precedentes romanos en cnanto a las fuentes de donde na-cen las obligaciones, introduce la innovación de la ley como origen de ellas.
La ley sobre aseguramiento de sentencias es una medida de previsión y protección de los que demandan el cumpli-miento de una obligación, pero esto no significa que el obli-gado no quede asimismo protegido cuando se exige fianza en los casos que procede, y ésta queda sujeta a las respon-sabilidades de los reclamantes en caso de no prosperar la acción ejercitada.
Resuelta la validez del embargo, queda por considerar si procede en este caso el nombramiento de un administrador judicial para la guarda y administración de los bienes em-bargados.
La moción solicitando el nombramiento de administrador judicial, literalmente, dice:
“Comparecen los demandantes por sus abogados en el incidente de aseguramiento de la efectividad de la sentencia y alegan:
“Primero: Que este pleito tiene por objeto la declaración de los demandantes como hijos naturales reconocidos de don Juan Fb-nalledas Aymerich, con todos los derechos inherentes a dicha filia-ción y entre ellos, el de suceder con exclusión de toda otra persona y que se les entregue por los demandados los bienes que constitu-yen la herencia de dicho finado Sr. Fonalledas Aymerich y las ren-tas y productos de dichos bienes.
“■Segundo: Que en el procedimiento ha comparecido el deman-dado Miguel Fonalledas y Aymerich y no los demás demandados, quienes se encuentran ausentes de Puerto Rico, residiendo en la Villa de Tosa, de la Provincia de Gerona, España.
‘ ‘ Tercero: Que en el mismo pleito y a petición de los deman-dantes se ha decretado el aseguramiento de la efectividad de la sentencia solicitada en la demanda, prohibiéndosele a los demanda-dos que enajenen, dispongan por cualquier otro título, graven, o en alguna manera, perjudiquen los bienes que constituyen la' herencia del finado don Juan Fonalledas Aymerich.
“Cuarto: Que entre los bienes a los cuales se ha hecho exten-siva la prohibición de enajenar, se encuentran los siguientes:
*37“a. Los créditos hipotecarios descritos en los incisos 6, y 7 del párrafo noveno de la segunda causa de acción de la demanda y cuyos intereses quedan comprendidos en la prohibición de enajenar y disponer.
“b. Las fincas rústicas descritas en los incisos 8, 9 y 10 del mismo párrafo noveno de la segunda causa de acción de la demanda, así como los frutos y rentas de ellas.
“c. Los derechos y acciones de don Juan Fonalledas y Aymerieh en la sociedad Fonalledas Hermanos, de la cual eran únicos socios don Juan Fonalledas Aymerieh y don Miguel de los mismos ape-llidos, en la cual es dueño de ciento cincuenta cuerdas de cañas de azúcar plantadas en las fincas Higuillard, descrita en el inciso 10 del párrafo noveno de la segunda causa de acción de la demanda y en la descrita en el inciso octavo del mismo párrafo y cuyas cañas se encuentran en estado de recolección, debiendo ser molidas en esta zafra.
“Que la sociedad Fonalledas Hermanos se encontraba bajo la gestión y administración de ambos socios con iguales derechos y atribuciones.
“Quinto: Que la prohibición de enajenar frutos y rentas que-daría ineficaz de no decretarse, cual procede de acuerdo con la ley y la jurisprudencia, la administración de los bienes que los produ-cen y a la vez debe designarse un administrador judicial para que intervenga en la gestión y administración de Fonalledas Hermanos, con iguales facultades y deberes que el socio fallecido don Juan Fonalledas y Aymerieh.
“PoR lo que a la Hon. Corte suplican que como complemento de' la orden de aseguramiento de la efectividad de la sentencia de-cretada en este caso, designe un administrador judicial de los bie-nes que fueron de don Juan Fonalledas y Aymerieh en los cuales se ha prohibido la enajenación, gravamen y disposición de las ren-tas y cosechas y cuyo administrador judicial atenderá también a h> administración y gerencia de la sociedad Fonalledas Hermanos con iguales facultades y derechos que el socio fallecido don Juan Fo-nalledas y Aymerieh y cuyo administrador judicial deberá consti-tuir la fianza que el Tribunal considere necesaria para garantizar el buen ejercicio del cargo.”
Y la orden de la corte inferior accediendo al nombra-miento de administrador judicial es como sigue:
“Vista la moción presentada por los demandantes en que solid-*38tan el nombramiento de un Administrador Judicial de acuerdo con las disposiciones de la Ley sobre aseguramiento de sentencias, y discutida que fue dicha moción en Corte abierta por las partes én este litigio, la Corte es de opinion que procede nombrar y por la presente nombra a Don Rafael Marchand Rodríguez administrador judicial de los bienes de la sucesión de Juan Fonalledas Aymerich, quien deberá hacerse cargo de todos los bienes de cualquier clase que sean propiedad de la antedicha Sucesión y le autoriza a ejer-cer con respeetct a dichos bienes, todos los actos de carácter admi-nistrativo que sean necesarios, debiendo dicho administrador rete-ner los bienes así como sus frutos en su posesión y a disposición de esta Corte, sin prestación de fianza por ser la prestada para el ase-guramiento de sentencia a juicio de esta corte, suficiente para responder a la administración de los bienes que aquí se dispone.”
La sección 9 de la ley para la efectividad de sentencias dispone la manera de efectuar el embargo sobre bienes in-muebles, sin que prive de su posesión y administración al demandado.
La sección 10 prescribe que el embargo de bienes mue-bles se practicará depositando los bienes de que se trata en poder del tribunal o de la persona designada por éste, bajo la responsabilidad del demandante. Aun así, si el deman-dado presta fianza puede conservarlos en su poder bajo la prevención de la sección anterior. La sección 11 establece que las disposiciones de la sección precedente son aplica-bles a los frutos que produzcan los bienes embargados.
Y por último la sección 12 de dicha ley, dice textual-mente :
“Sec. 12. — No obstante lo dispuesto en la sección 9, el demandado será privado de la custodia y administración de los bienes inmue-bles embargados, o cuya enajenación se le hubiera prohibido, si él o la persona encargada de dichos bienes los abandonaren, descuida-ren la administración de los mismos o realizaren actos con relación a ellos que hagan a éstos desmerecer notablemente de valor, siem-pre que tales hechos se prueben á satisfacción del tribunal. Cuando ocurriere el caso mencionado se designará al actor, o la persona que éste propusiese bajo su responsabilidad, como depositario admi-nistrador de los bienes, prestándose por dicho demandante fianza *39suficiente o ampliándose la primeramente constituida, si fuere insu-ficiente, a juicio del tribunal, a fin de responder del depósito y ad-ministración. ’ ’
De la petición sobre el nombramiento de administrador judicial que liemos transcrito no aparecen alegados ninguno de los hechos previstos en la sección 12, los que alegados deben probarse a satisfacción del tribunal.
En este' caso tampoco la orden de embargo no podría tener el efecto como se pide por los demandantes de darle al depositario administrador intervención para atender tam-bién a la administración y gerencia de la sociedad Fonalle-das- Hermanos con iguales facultades y derechos que el so-cio fallecido Juan Fonalledas y Aymerich, supuesto cau-sante de los demandantes.
“Es indudable que tanto antes como ahora el acreedor de un socio de una compañía mercantil de cualquier clase que fuere, tenía y tiene medios legales para asegurar su crédito en la participación que pueda corresponder al socio en el capital de la compañía. Pero ni antes autorizaba ni autoriza ahora la ley a un acreedor de un socio para, con el objeto de asegurar su crédito, introducirse en el seno de la sociedad, señalar él mismo, de acuerdo con el contrato social, la participación del' socio, extraer bienes de la sociedad igua-les en valor al de la indicada participación y entregarlos en depó-sito a una persona distinta, pudiendo destruir así, prácticamente, la/ vida de la sociedad.
“La sociedad es una persona jurídica distinta de las personas naturales de los socios que la forman. Tal persona jurídica tiene, de acuerdo con la ley, sus derechos y sus obligaciones y uno de esos derechos consiste en adquirir, poseer y disfrutar bienes materiales. Los bienes adquiridos por la sociedad a la sociedad pertenecen y no individualmente a ninguno de los socios. Los socios tienen un in-terés en el capital social, pero tal interés sigue el destino de la so-ciedad. Sólo cuando ésta se disuelva y liquide, es que los socios adquirirán individualmente para sí lo que les corresponda.” Quin-tana Unos. v. Ramírez, 22 D.P.R. 770. .
La orden nombrando administrador judicial, adolece ade-más del defecto de no exigir fianza suficiente para responder el administrador del ejercicio del cargo segiin provee la *40sección 12 supra; y por último el caso de Rodríguez v. La Corte de-Distrito de San Juan, Sección 2* no tiene aplica-ción, porque el caso está limitado cuando se trata única-mente de frutos pendientes. En dicho caso el embargo versó solamente sobre plantaciones de tabaco sin hacerse ex-tensivo al inmueble.

Por lo expuesto debe mantenerse válida en toda su fuerza y vigor la orden de embargo de 17 de enero de 1924 y decla-rarse nula y sin ningún valor la orden de 14 de febrero de 1924 constituyendo en administración judicial los bienes em-bargados.

El Juez Asociado Sr. Wolf no firmó esta sentencia por opinar que debe también declararse nula la orden de embargo de 17 de enero de 1924.